      Case 18-03036             Doc 167        Filed 01/22/19 Entered 01/22/19 15:56:46        Desc Notice of
                                                Defective Filing Page 1 of 1
                                            UNITED STATES BANKRUPTCY COURT
                                               Western District of North Carolina
                                                      Charlotte Division

                                                    Adversary No.: 18−03036




IN THE MATTER OF:
     Ace Motor Acceptance Corporation                               Case No.: 18−30426
         Debtor(s)                                                  Chapter: 11

Ace Motor Acceptance Corporation
    Plaintiff(s)

vs.

McCoy Motors, LLC et al.
   Defendant(s)




                         NOTICE OF DEFECTIVE ENTRY OR FILING

NOTICE IS HEREBY GIVEN that the Motion (Other) filed in the above referenced case on 12/20/2018 as
document # 154 is defective for the reason(s) marked below:



         Please Correct caption



PLEASE TAKE NOTICE that this should be corrected immediately to allow for timely processing of the
case/proceeding.



Dated: January 22, 2019                                                          Steven T. Salata
                                                                                 Clerk of Court


Electronically filed and signed (1/22/19)
